ORDER OF DISMISSAL FOR LACK OF APPELLATE JURISDICTION

PER CURIAM: *
Plaintiffs notice of appeal expressly states that appeal is taken “from the Order entered July 1, 2005 dismissing counts 2 and 3 of her complaint.” The order referenced in the notice of appeal is not a final order or a final judgment. It dismisses only counts 2 and 3 of plaintiff’s original petition. The district court did not certify the order appealed from as immediately appealable pursuant to Rule 54(b) of the Federal Rules of Federal Procedure; this *464Court has not granted permission in anyway for an interlocutory appeal.
Accordingly, this appeal is dismissed for lack of appellate jurisdiction.
APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.